Citation Nr: 1706205	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  08-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1960 to February 1963, and May 1963 to February 1964.  He also served in the United States Air Force from December 1965 to December 1970, and June 1971 to October 1982.  The Veteran died in September 2005.  The appellant is the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the April 2006 rating action to the Board.

This appeal was remanded by the Board in June 2010, December 2011, April 2014 and, most recently, in February 2016 for additional substantive development.  The appeal has returned to the Board for further appellate consideration. 

A claim for substitution is not raised in this case because the Veteran died in September 2005.  The substitution statute provides for substitution only where the death of the original claimant is October 10, 2008 or later.  See 38 U.S.C.A. § 5121A (West 2014).


FINDINGS OF FACT

1.  The Veteran died in September 2005.  His death certificate identified the Veteran's immediate cause as cardiorespiratory failure, due to or as a consequence of lung cancer, due to or as a consequence of status post cerebrovascular accident, due to or as a consequence of generalized atherosclerosis.

2.  At the time of the Veteran's death, service connection was in effect for lumbosacral spine disability with radiculopathy (evaluated as 20 percent disabling); residuals of fracture of the right middle finger (evaluated as noncompensably disabling); and, an appendectomy scar (evaluated as noncompensably disabling).

3.  The probative evidence of record reflects that incidental finding of calcification of the walls of the Veteran's abdominal aorta noted on x-ray in 1983, shortly after service discharge in October 1982, were not indicative of generalized atherosclerosis and did not contribute to the Veteran's death. 

4.  The Veteran's fatal lung disease was related to his tobacco use.

5.  The evidence does not establish that a service-connected disability caused or contributed materially or substantially to the Veteran's death, or that the cause of death is otherwise related to service.

6.  The probative evidence of record reflects that the Veteran's fatal cardiorespiratory disability and/or lung cancer were not incurred during a period of active service or manifested to a compensable degree within one year of discharge therefrom; and, they have not been found to be etiologically related to any event or injury in service, to include exposure to tactical herbicide agents, such as Agent Orange, during his service in Thailand and Korea.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure have not been met.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1116, 1137, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.300 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

For a claim of service connection for the cause of the Veteran's death, 38 U.S.C.A. § 5103(a) notice must be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009).  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App at 352-53.

A June 2010 letter satisfied VA's duty to notify provisions under the Veterans Claims Assistance Act of 2000 and Hupp.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter advised the Appellant what information and evidence was needed to substantiate her claim for the cause of the Veteran's death.  The letter specifically advised her that she must either show that a contributory cause of the Veteran's death was due to injury or disease that began during service or that an already service-connected disability(ies) caused or contributed to his death.  This letter also informed the Appellant about what information and evidence she must submit, including enough information for the RO to request records from any identified sources. In particular, this letter advised the Appellant of what disorders were service connected at the time of the Veteran's death.  The letter also explained what evidence and information were required to substantiate a claim based on a condition not yet service connected. 

VA also has a duty to assist the Appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. 

The Veteran's service treatment records (STRs) and personnel records, as well as post-service VA and private treatment reports during his lifetime, have been associated with the record.  

In addition, VA's duty to provide an examination or opinion under 38 U.S.C.A. § 5103A(d) is limited to claims for "disability compensation" and does not apply to dependency and indemnity compensation or cause-of-death claims.  See Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008). Nevertheless, VA must still "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit," and such efforts may include obtaining a VA medical opinion in a cause-of-death case to help substantiate the Appellant's claim.  See 38 U.S.C.A § 5103A(a)(1) (West 2014); Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322. VA is not required to provide such assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim."  See 38 U.S.C.A § 5103A(a)(2) (West 2014).  However, VA medical opinions were obtained in August 2010, January 2012 and September 2014.  These opinions, notably the VA cardiologist's September 2014 opinion, are adequate to make a fully informed decision on the claim.
 
As noted in the Introduction, the Board most recently remanded this appeal in February 2016 to request verification of the Veteran's claimed exposure to Agent Orange in Korea from approximately October 15, 1963 to February 10, 1964 while assigned to the 516th Ordinance Company; and at U-Tapao Airfield, Thailand, while assigned to the 635th Transportation Squadron from June 8, 1972 to June 7, 1973 from the United States Army and Joint Services Records Research Center (JSRRC).  JSRRC provided the requested responses in July and August 2016.  
Thus, the Board finds that VA has substantially complied with the Board's February 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Appellant has not identified any additional, relevant evidence that has not been requested or obtained.  In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the Appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II. Legal Analysis

The Appellant seeks service connection for the cause of the Veteran's death.  After a brief discussion of the laws and regulations governing cause of death claims, as well as general service connection claims, to include those governing Agent Orange claims, the Board will address the merits of the claim. 

Cause of Death-criteria

For a grant of service connection for the cause of death, pertinent regulations require a showing that either the fatal disease was incurred in or aggravated by service or, in some instances, was manifest to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§  3.307, 3.309 (2016).  In the absence of such evidence, the regulations require a showing that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.310(a), 3.312 (2016). 

With respect to the principal cause of death, VA regulations provide that a "service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312 (b) (2016). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312  (2016).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id.  

Service Connection-criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2016). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), such as cardiovascular-renal disease and malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a), such as cardiovascular-renal disease and a malignant tumor."  Walker, 708 F.3d at 1337.

The law provides a presumption of service connection for certain diseases which become manifest after separation from service in veterans who served in the Republic of Vietnam during the period from January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Agent Orange-criteria

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma. 38 C.F.R. § 3.309 (e). 

In the last few years, changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders.  Under 38 C.F.R. § 3.309(e), ischemic heart disease is stated to include, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm), and coronary bypass surgery.

VA has acknowledged that Agent Orange was in some instances used in Thailand and has developed specific procedures to determine whether a veteran was exposed to herbicides in locations other than the Republic of Vietnam (RVN) or along the demilitarized zone (DMZ) in Korea (to specifically include Thailand).  See 38 C.F.R. § 38  U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6) (iii)-(iv); VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).

The provisions of the VA Adjudication Procedure Manual, M21-1MR, provide the specific steps necessary in verifying herbicide exposure on a factual basis in locations other than the Republic of Vietnam.  Specifically, Part IV, subpart ii.2.C.10.o. states that if a veteran alleges exposure in other locations, the RO must ask the veteran for the approximate dates, location, and nature of the alleged exposure.  See VA Manual M21-1MR, Part IV, subpart ii, 2.C.10.o.  If such information is received, the RO must furnish the Veteran's detailed description of exposure to the Compensation Service via e-mail at [address omitted], and request a review of the DoD's inventory of herbicide operations to determine whether herbicides were used as alleged.  Id.  If the Compensation Service's review does not confirm that herbicides were used as alleged, the RO must refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicides exposure does not exist.  Id.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 67 Fed. Reg. 42,600 (2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In Haas v. Peake, 525 F.3d 1168  (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) to require a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

The Appellant contends that the Veteran either travelled into the Republic of Vietnam (RVN) as part of his duties while he was stationed and/or performing temporary duty in Thailand and/or Laos, or that he was otherwise exposed to herbicides in Thailand, Laos, or Korea.  

The Board will initially address the appellant's claim for service connection on a presumptive basis based on her allegation that the Veteran was exposed to tactical herbicides, such as Agent Orange, during military service.  At the outset, the Board will deny the claim on this basis because the preponderance of the evidence of record does not show that the Veteran was exposed to tactical herbicides during his active service in Thailand and Korea, or that he ever set foot on the landmass of the RVN.  

The service department was unable to determine whether the Veteran had in-country service in the Republic of Vietnam.  However, the Veteran's service personnel records show that he served in Korea from approximately October 15, 1963 to February 10, 1964 while assigned to the Headquarters 4th Ordinance Battalion, 516th Ordinance Company.  The Veteran also served at U-Tapao Airfield Thailand while assigned to the 635th Transportation Squadron from June 8, 1972 to June 7, 1973.  His DD 214s for these periods of active service reflect that his military occupational specialty (MOS) was loadmaster of cargo and motor vehicle repair man.

Regarding his service at U-Tapao Airfield Thailand, the Veteran is not shown to have an MOS warranting the conclusion that he was exposed to Agent Orange while at U-Tapao Base, there is no objective evidence of record to show that his MOS required him to perform duties near the perimeter of that base, and the Board finds that the evidence is insufficient to show that he was exposed to Agent Orange during that service.  The evidence shows that his military occupation specialty involved the loading and maintenance of cargo and motor vehicles.  Thus, his duties are not shown to have involved the military police or security, and the evidence is insufficient to show that he was otherwise near the air base perimeter, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See VBA Manual M21-1, IV.ii.2.C.10.q.  

Finally, with regard to service in Korea, the Veteran is not shown to have been a member of one of the units presumed to have been exposed to Agent Orange in that country.  The JSRRC coordinator concluded that a review of the records submitted by the 4th Ordinance Battalion found no documentation of the use, storage, spraying, or transportation of herbicides to include Agent Orange and no documentation of any specific duties performed by the Veteran's unit members along the DMZ.  (See JSRRC's August 2016 memorandum).  

Consequently, the most probative evidence shows that the Veteran was not exposed to tactical herbicides during his service for which presumptive service connection might apply.  38 C.F.R. § 3.307(a)(6).  Therefore, there is no basis to grant service connection for the cause of the Veteran's death as due to herbicide exposure on an herbicide agent presumptive basis.

Thus, in view of the foregoing, the Board will address the Appellant's claim on a direct/presumptive chronic disease service connection theory.  Combee, supra.  The Board finds that the preponderance of the evidence of record is against a finding that the Veteran's service-connected disabilities were causally related to his death or contributed materially or substantially thereto.  Moreover, his primary cause of cardiorespiratory failure, due to or as a consequence of lung cancer, is unrelated to his military service.

The Veteran's STRs disclose that in March 1980, he complained of left arm numbness and chest pain.  He reported that he felt weak.  An electrocardiogram of the heart was within normal limits.  The examining clinician entered an assessment of numbness of the left arm of a questionable etiology.  In April 1981, the Veteran's heart was found to have had a regular rate and rhythm.  The examining clinician entered an assessment of probable premature ventricular contractions (PVCs).  An April 1981 examination report reflects that the Veteran's heart was found to have been abnormal.  The examining clinician noted that the Veteran had a negative irregular rhythm, but probably irregular beats.  A February 1982 retirement examination report reflects that the Veteran's heart was evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had pain or pressure in his chest, palpitations or pounding heart and shortness of breath.  
On VA examination in January 1983, about four months after the Veteran's separation from service, a chest X-ray contained an incidental finding that there was calcification of the walls of the Veteran's abdominal aorta.  

In August 2010, a VA staff surgeon reviewed the Veteran's record, to include the 1983 chest x-rays and noted, in pertinent part, that a November 1978 in service x-ray revealed some early calcification in the abdominal aorta.  The examiner opined that the Veteran died secondary to lung cancer in 2005; that his medical record documented lung cancer with post-obstructive (obstruction by the cancer) pneumonia of the lung and sepsis.  The VA physician maintained that the Veteran's lung cancer was most likely secondary to his longstanding tobacco abuse.  The VA physician concluded that the role of the Veteran's post-service cerebrovascular accident (CVA) (the Veteran had a CVA in March 2003) in hastening his death from lung cancer was not well-defined in the medical record.  In this regard, the VA physician maintained that there was documentation of "generalized atherosclerosis" that had caused or hastened the Veteran's death.  In addressing the 1983 x-ray findings of calcification in the abdominal aorta and the Veteran's death, the VA physician explained that they represented early atherosclerosis but that they were not indicative of generalized atherosclerosis, nor were they representative of the onset of cerebrovascular atherosclerosis, which was presumably the cause of the Veteran's stroke.  (See August 2010 VA Heart examination report).  

The August 2010 VA physician's opinion was echoed by the January 2012 and September 2014 opinions of a VA staff physician and cardiologist, respectively.  (See January 2012 and September 2014 VA opinions).  A review of these opinions reflects that the VA staff physician and cardiologist uniformly concluded that the 1983 x-ray findings of calcification in the abdominal aorta were an incidental finding; that there was no mention of generalized atherosclerosis diagnosis or treatment in the service treatment records and that local atherosclerosis was not indicative of generalized atherosclerosis.  The VA physicians opined that the Veteran had died from lung disease (i.e, chronic obstructive pulmonary disease and lung cancer), and that there was no indication in the hospital reports coincident to his death that there was a significant contribution of atherosclerosis to his demise.  (See January 2012 and September 2014 VA opinions). 

The VA opinions are significantly probative as the physicians carefully reviewed the Veteran's longitudinal medical history, considered the Veteran's service treatment records, 1983 x-ray findings of findings of calcification in the abdominal aorta and determined that they were incidental and were not indicative of generalized atherosclerosis.  The January 2012 and September 2014 VA physicians concluded that there was no mention of generalized atherosclerosis diagnosis or treatment in the STRs and that local atherosclerosis was not indicative of generalized atherosclerosis.  The VA physicians further opined that a review of the Veteran's perimortem hospital records indicated that he died from his lung disease--COPD and lung cancer-, and that there was no indication in these reports that there was a significant contribution of atherosclerosis to his demise.  These opinions are uncontroverted and consistent with the other competent evidence of record.  It is the Appellant's general evidentiary burden to establish all elements of a claim, including an association or link or nexus to event, injury, or disease in service under 38 C.F.R. § 3.303(d). 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).

To the extent that that the Veteran's fatal lung cancer disease has been associated with smoking, in this regard, for claims filed after June 9, 1998, the law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a veteran during active duty service. 38 U.S.C.A. § 1103; C.F.R. § 3.300.

Overall, and for the foregoing reasons, the Board finds that service connection for the cause of the Veteran death is not warranted on a direct basis. 

In addition, as the preponderance of the evidence of record is against a finding of the Veteran's fatal lung cancer and atherosclerotic heart disease were manifested during service or to a compensable degree within a year of discharge from a period of military service, service connection on a chronic disease presumptive basis (38 C.F.R. § 3.309(a)) is also not warranted.  

Finally, the Board observes, as a general matter, that lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology). 

The Board has considered the appellant's lay statements and acknowledges that she is competent to give evidence about what she has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However her statements that the Veteran's fatal cardiopulmonary disability and lung cancer were related to Agent Orange exposure in Korea and Thailand during service or had their onset therein are not competent.  The VA physicians have specialized knowledge, training, and experience pertinent to determining the cause of the Veteran's death.  These matters are complex medical issues beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  They require specialized training for a determination as to causation, and are therefore not susceptible of lay opinion.  In this regard, medical professionals have greater skill.  As the appellant is not competent on these matters, the issue of whether she is credible is not reached. 

In view of the foregoing discussion, the Board concludes that the weight of the probative evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  The Veteran's service-connected disabilities have not been shown to be causally related to his death or to have contributed materially or substantially to the cause of death.  Moreover, his primary cause of cardiorespiratory failure, due to or as a consequence of lung cancer, is unrelated to his military service.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


